943 F.2d 58
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Leslie FORD, Defendant-Appellant.
No. 90-6217.
United States Court of Appeals, Tenth Circuit.
Sept. 6, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Ronald Lesley Ford here appeals the denial of his Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255.   On September 8, 1987, Mr. Ford pled guilty to one count of conspiracy to distribute a controlled substance in violation of 21 U.S.C. § 846, and one count of possession with intent to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1).   He was sentenced to seven years incarceration.


3
Mr. Ford now claims that the sentence imposed violated the terms of Fed.R.Crim.P. 32, and that he was therefore sentenced in violation of his Due Process rights.   Mr. Ford argues that his presentence report contains inaccuracies which should have been expunged.   Mr. Ford also contends that he received ineffective assistance of counsel.   The district court rejected both arguments in a thorough opinion.   The district court noted that the sentencing court expressly did not rely on any of the information claimed to be inaccurate.   The district court ordered, however, that a copy of its order and of the sentencing transcript he appended to Mr. Ford's PSI report.   The district court declined to address questions regarding the Parole Commission's use of the allegedly inaccurate PSI report because it was without jurisdiction to do so.


4
On review, we must determine whether the movant's allegations, if proved, would entitle him to relief.   If so, we then decide whether the district court's denial of an evidentiary hearing was an abuse of discretion.   United States v. Barboa, 777 F.2d 1420, 1422 (10th Cir.1985).   We review the district court's findings as to ineffective assistance of counsel  de novo.   United States v. Owens, 882 F.2d 1493, 1501-02, n. 16 (10th Cir.1989).


5
After thoroughly reviewing the pleadings and the record, we hold that the district court order is supported by the record.   We AFFIRM the district court order for substantially the reasons set out therein.


6
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3